Case 2:19-cv-02441-SHM-tmp Document 50 Filed 02/08/21 Page 1 of 3                   PageID 250




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

FIRST TENNESSEE BANK NATIONAL                        )
ASSOCIATION,                                         )
                                                     )
       Plaintiff,                                    )
                                                     )     No. 2:19-cv-02441-SHM-tmp
v.                                                   )
                                                     )
MJW, INC. d/b/a AMERICAN LAB                         )
& SYSTEMS, and QUALITY LEASING                       )
CO., INC.,                                           )
                                                     )
       Defendants.                                   )


 ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
 SEPARATE DEFENDANT QUALITY LEASING CO., INC. AND DIRECTING ENTRY
   OF FINAL JUDGMENT AGAINST DEFENDANT QUALITY LEASING CO., INC.


       Before the Court is Plaintiff’s Motion for Default Judgment against separate Defendant

Quality Leasing Co., Inc. (“Quality Leasing”) only (the “Motion”). (D.E. No. 47.) Having

reviewed the Motion and the entire record in this cause, the Court finds that Plaintiff, First

Horizon Bank f/k/a First Tennessee Bank National Association (“First Horizon”), is entitled to a

final judgment by default against Quality Leasing.

       Rule 55 permits the Court to enter a default judgment after the Clerk of the Court has

entered a default. Fed.R.Civ.P. 55(b)(2). When the defendant does not successfully set aside the

default pursuant to Rule 55(c), and if no hearing is needed to ascertain damages, the Court may

enter a default judgment. United Coin Meter Co. v. Seaboard Coastline RR., 705 F.2d 839, 844

(6th Cir. 1983), quoting Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981). The well pled

factual allegations in the complaint are taken as true when the defendant is in default. Ford

Motor Co. v. Cross, 441 F. Supp. 2d 837, 848 (E.D. Mich. 2006).
Case 2:19-cv-02441-SHM-tmp Document 50 Filed 02/08/21 Page 2 of 3                    PageID 251




       Quality Leasing was properly served with a Summons and copy of the Complaint on July

12, 2019. (D.E. No. 9.) Quality Leasing did not respond, and on August 12, 2019, the Clerk of

the Court filed an Entry of Default against Quality Leasing. (D.E. No. 11.) Quality Leasing has

not sought to set aside the default. First Horizon sees declaratory relief, not monetary damages.

(See D.E. No 1, ¶¶ 28-36.)

       The Court finds that First Horizon has a superior right to possession of the “2018

Hydraulic Test Bench, Model Number 87RM233” (the “Equipment”) as against Quality Leasing

based on First Horizon’s first priority security interest. (D.E. No. 1, ¶¶ 28-36). First Horizon’s

security interest in the Equipment is properly perfected pursuant to that certain UCC Financing

Statement filed with the Tennessee Secretary of State on August 17, 2017, as Doc. #427375475.

(Id. at ¶¶ 10, 12.) Any interest claimed by Quality Leasing in the Equipment is subordinate to

First Horizon’s interest. (Id. at ¶ 21.) Therefore, the Motion is GRANTED. The Court awards

final judgment by default in favor of First Horizon on its claim for declaratory judgment (Count I

of the Verified Complaint) against Quality Leasing. The Court DECLARES that First Horizon

has a superior right to possession of the Equipment as against Quality Leasing.

       Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court directs that the

judgment against Quality Leasing be certified as a final judgment. Counsel of record in this case

have represented that they are in the process of finalizing the settlement of Plaintiff’s claims

against Defendant MJW, Inc. d/b/a American Lab & Systems, the only other Defendant in this

action. Accordingly, the Court determines that there is no just reason for delay and directs that

the default judgment against Quality Leasing be certified as a final judgment pursuant to Fed. R.

Civ. P. 54(b).



                                                2
Case 2:19-cv-02441-SHM-tmp Document 50 Filed 02/08/21 Page 3 of 3   PageID 252




      IT IS SO ORDERED THIS 8th DAY OF FEBRUARY, 2021.

                                          /s/ Samuel H. Mays, Jr.
                                          SAMUEL H. MAYS, JR.
                                          UNITED STATES DISTRICT JUDGE




                                      3
